DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Non-Final Office Action mailed 1/26/2020 was in error and has been vacated. This action is a replacement and is FINAL.
The Amendment filed 10/7/2020 has been entered. Claims 1-5 and 7-21 are currently pending in this application. Claims 8-20 are withdrawn.
Response to Arguments
Applicant’s arguments with respect to the newly amended claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2004/0172138 A1 to May et al. (May), as evidenced by US Patent No. 5,163,961 A (Harwin).
May teaches a fixation device and method for attaching an external prosthesis to a bone (abstract). May meets the limitations of a prosthetic bone implant comprising: a prosthesis (270); and a tissue attachment structure (200) connected to the prosthesis, the tissue attachment structure comprising: a connective structure (224) connected to the prosthesis; and an interface structure (combination of 214, 208, and 216) connected to the connective structure at a first location on the interface structure and at a second location on the interface structure separate from the first location (see annotated fig. 18 below), the interface structure configured for attachment of tissue thereto (at least at 212 and 216), wherein the connective structure changes in shape when the interface structure is subject to tension (paragraph 0133).  The bone implant of May also includes a first surface and a second surface recessed relative to the first surface, the connective structure attached to the prosthesis below the first surface (see annotated fig. 18 below).  

[AltContent: textbox (2ndend)][AltContent: textbox (1st end)][AltContent: ]
    PNG
    media_image1.png
    319
    209
    media_image1.png
    Greyscale

[AltContent: textbox (distance)][AltContent: connector][AltContent: textbox (2nd wall)][AltContent: textbox (1st wall)][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st end)][AltContent: textbox (2nd end)][AltContent: arrow][AltContent: textbox (1st surface)][AltContent: textbox (2nd surface)][AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: rect]
    PNG
    media_image2.png
    561
    197
    media_image2.png
    Greyscale


The interface structure of May is shown to be connected to a first spring (224) of the connective structure at the first location and at the second location, wherein the at least one connective structure is a coil spring, a directional leaf spring, or an auxetic structure with a polyhedron shape (paragraph 0133). It is also clear that at least a portion of the tissue attachment structure (200) is configured to move relative to the prosthesis when the interface structure is subject to tension, the tissue attachment structure returning to its original position relative to the prosthesis when the tension applied to the interface structure is removed (paragraph 0133). Further, the interface structure (at least portion 208) includes a first material layer (ingrowth coating; paragraph 0128, lines 23-29) and a second material layer (biocompatible material; paragraph 0126) connected to the first material layer, the first material layer configured for attachment of tissue thereto and having greater porosity than the second material layer (paragraph 0128), as evidenced by Harwin (col. 4, lines 1-15).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.H/           Examiner, Art Unit 3774  

/BRUCE E SNOW/Primary Examiner, Art Unit 3774